DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-22, 25, 26, 28-32, and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Ritter et al. (EP 2 857 053 A1; original document and English translation provided by applicant), in view of Sharpe et al. (US 4,958,638).
With respect to Claims 18, 25, 26, 30, 31, and 35, Ritter teaches an apparatus for performing extracorporeal blood treatment (specifically dialysis; see entire disclosure, especially [0096]).  The apparatus comprising a plurality of sensors that are configured to monitor a patient located at the place of treatment, including a motion detection device [0096].
Ritter teaches the apparatus as claimed and further teaches that the patient’s respiratory rate should be monitored [0096]. Ritter, however, does not specifically teach 
Sharpe teaches a sensor system for monitoring a patient’s vital signs.  Specifically, Sharpe’s system comprises a radar sensor that detects body movements associated with cardiac and/or respiratory activity (Column 1, Lines 13-22).  Data from the radar sensor is supplied to a control and evaluation unit for determining a respiratory frequency of the patient (Column 3, Lines 34-36; Column 3, Line 67 throuigh Column 4, Line 37). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify Ritter’s dialysis system to use a radar sensor system for monitoring respiratory rate, as suggested by Sharpe, in order to provide a well-known, alternate means for monitoring the patient’s respiratory rate during an extracorporeal treatment. 

	With respect to Claim 19, Ritter teaches that the sensor may be directly integrated into the extracorporeal blood treatment apparatus [0093].
	With respect to Claim 20, Ritter teaches that the sensor may attached to the apparatus or attached other objects such as an IV pole [0093]\.  These attachment means may serve as a linear guide means. 
	
With respect to Claim 21, Ritter and Sharpe do not explicitly teach a reference mark adapted to be attached to the patient for sensory interaction with the radar sensor.  However, the examiner takes official notice that the use of a reference mark in conjunction with a radar sensor is notoriously well known in the art, as it provides a 

With respect to Claims 22 and 32, Ritter’s sensor may be attached to an IV pole or other alignment means. Ritter, however, does not explicitly teach a drive means that positions and readjusts the motion sensor relative to the patient as needed.  However, the examiner takes official notice that it is notoriously well-known in the art to use drive means to position and reposition a physiological sensor as needed.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide Ritter’s sensor means on a drive means, such that the sensor positioned and readjusted as needed, in order to provide an art-established means for positioning a physiological sensor relative to a patient’s body. 

With respect to Claim 28, Ritter teaches that the system comprises a dialysis circuit (“a line system”) and a red detector for determining the presence of blood (see “blood detection” in paragraph [0096]

With respect to Claims 29 and 34, Ritter teaches that the extracorporeal blood treatment apparatus is a dialysis machine (see entire disclosure, especially [0096]). 

. 

Claim 23, 24, 27, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Ritter and Sharpe as applied to Claims 18 and 30 above, and further in view of Muller (US 8,632,486).  Ritter and Sharpe reasonably suggest the apparatus as claimed, and Ritter teaches that an alarm may be triggered in the event that measured values exceed a threshold value.  However, Ritter does not specifically teach a shutoff member that is operable by the controller to close an artierial line coming from the patient.  
Muller teaches a monitoring system for a dialysis machine, the system comprising a plurality of sensors and a plurality of shutoff clamps (34, 35, 54, 55; Figures 3 and 4).  When the system detects a malfunction, the controller is configured to stop the blood pump and close the arterial clamp (34/54), such that blood flow from the patient is stopped until the problem can be diagnosed (Column 4, Line 59 through Column 5, Line 14).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify Ritter’s dialysis system to have an arterial line clamp that stops the machine from drawing blood from the patient, as suggested by Muller, in order to provide a well-known means for stopping the removal of blood from the patient until the parameters of the treatment can be returned to normal. 



Allowable Subject Matter
Claims 37-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or suggest detecting thorax movement using radar, wherein when a limit value is reached, the blood pump is stopped, a shutoff clamp is activated, and an alarm is triggered.  There is no teaching in the art of using a radar sensor to monitor respiratory rate during extracorporeal treatment in combination with these method steps. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Broeker et al. (US 2014/0102957) teaches a camera system for sensing physiological parameters of a patient.
Thijs et al. (US 2008/0269589) teaches a method for detecting heart activity using a radar sensor. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip R Wiest whose telephone number is (571)272-3235.  The examiner can normally be reached on M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP R WIEST/           Primary Examiner, Art Unit 3781